Case 2:20-cv-06639-RGK-PD Document 16-1 Filed 10/09/20 Page 1 of 10 Page ID #:71




      1    Ara Sahelian, Esq., [CBN 169257]
      2    SAHELIAN LAW OFFICES
           23276 South Pointe Drive, Suite 216
      3    Laguna Hills, CA 92653
      4    949. 859. 9200
      5
           e-mail: sahelianlaw@me.com
           Attorneys for Gary K. Malkhasian; Anna M. Malkhasian
      6
      7
      8
                          UNITED STATES DISTRICT COURT
      9                  CENTRAL DISTRICT OF CALIFORNIA
     10                     (Western Division - Los Angeles)
     11
     12
     13
     14
     15
           Anthony Bouyer
     16               Plaintiff,                     CASE NO.: 2:20-cv-06639-RGK-PD
     17                  vs.                         The Honorable R. Gary Klausner
           Gary K. Malkhasian; Anna M.
     18                                              POINTS AND AUTHORITIES TO
           Malkhasian
     19              Defendants.                     DEFENDANTS' MOTION TO
                                                     DISMISS [FRCP 12(b)1]
     20
     21                                              Hearing Date: 11/9/20
     22                                              Time: 9:00 AM
     23
           .
     24
     25
     26
     27
     28

                       POINTS AND AUTHORITIES TO MOTION TO DISMISS [FRCP 12(b)1]Page 1 -
Case 2:20-cv-06639-RGK-PD Document 16-1 Filed 10/09/20 Page 2 of 10 Page ID #:72




      1
                                              TABLE OF CONTENTS
      2
      3
                   I. INTRODUCTION AND SUMMARY OF ARGUMENT
      4            Compliance with Local Rule 7-3
      5
      6            II. BACKGROUND

      7         III. ARGUMENT
      8         A. Defendants Bring a Factual Attack Under Rule 12(b)(1)
                ................................................................................. …… Pg. 4
      9
                B. A Factual Attack Under Rule 12(b)(1) Allows District Courts to
     10    Review Evidence
     11         ................................................................................. …… Pg. 5
     12            IV. CONCLUSION
     13
     14
                   __________________
     15
     16
     17
                                           TABLE OF AUTHORITIES
     18
     19
                               Bernhardt v. County of Los Angeles,
     20
                   279 F.3d 862, 868 (9th Cir. 2002) ………………………….. Pg. 4
     21
     22                        United States v. Hays,
                   515 U.S. 737, 742, (1995) ………………………………….. Pg. 4
     23
     24                        Lujan v. Defenders of Wildlife,
     25            504 U.S. 555, 561………………………………………….... Pg. 4,
           5
     26
     27                        Bender v. Williamsport Area Sch. Dist.,
                   475 U.S. 534, 541 (1986) ……………………………………. Pg. 5
     28
                                   White v. Lee,
Case 2:20-cv-06639-RGK-PD Document 16-1 Filed 10/09/20 Page 3 of 10 Page ID #:73



                  227 F.3d 1214, 1242 (9th Cir. 2000) ……………………….... Pg. 6

      1                       McCarthy v. United States,
      2           850 F.2d 558, 560 (9th Cir. 1988) …………………………… Pg. 6
      3                       Trentacosta v. Frontier Pac. Aircraft Indus., Inc.,
      4           813 F.2d 1553, 1558 (9th Cir. 1987) ………………………… Pg. 6
      5
                              Augustine v. United States,
      6           704 F.2d 1074, 1077 (9th Cir. 1983) …………………………. Pg.
      7    6, 7
      8
                              Leite v. Crane,
      9           Co., 749 F.3d 1117, 1121 n.3 (9th Cir. 2014) …………………. Pg.
     10    7
     11                        Safe Air for Everyone,
     12           373 F.3d at 1039 ..................................................………… .. Pg. 7
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28

   2078                               TABLE OF CONTENTS AND AUTHORITIES
Case 2:20-cv-06639-RGK-PD Document 16-1 Filed 10/09/20 Page 4 of 10 Page ID #:74




      1
               I. INTRODUCTION AND SUMMARY OF ARGUMENT
      2
      3        This Motion is being made on behalf of Gary K. Malkhasian; Anna M.
      4     Malkhasian (hereinafter also "Defendants"). On July 24, 2020, plaintiff
      5
      6     Anthony Bouyer (hereinafter also "Bouyer"), filed the instant action

      7     against Defendants, in relation to a Tobacco Shop located at 6815 Foothill
      8
            Blvd, in Tujunga (hereinafter also, "Property"), asserting claims for
      9
     10     “violations of the Americans with Disabilities Act and Unruh Civil Rights
     11
            Act.” Exhibit A shows the location of the property on a map, and Exhibit B
     12
     13     shows a street view of the Property.
     14
               Compliance with Local Rule 7-3: This motion is made following a
     15
     16     conference of counsel pursuant to L.R. 7-3 which took place within a week
     17
            of August 13, in response to a letter dispatched to Plaintiff's attorney
     18
     19     requesting a conference.
     20
               Emails exchanged subsequently between counsel for Plaintiff and
     21
     22     Defendant are marked Exhibit C.
     23
     24
     25        II. BACKGROUND

     26        In a telephone conversation initiated by Defendants' counsel, Plaintiff's
     27
     28

     2078                   POINTS AND AUTHORITIES TO MOTION TO DISMISS [FRCP 12(b)1]
                                                    Page 2 -
Case 2:20-cv-06639-RGK-PD Document 16-1 Filed 10/09/20 Page 5 of 10 Page ID #:75




      1     counsel, Ms. Grace, indicated that the Property was owned by the named
      2
            Defendants, and that Plaintiff had documentation in support.
      3
      4        Defendants did not receive the documentation. Instead, on October 8,
      5
            2020, Defendants received a notice that Plaintiff would request the entry of
      6
      7     a default should Defendants not file an answer. Exhibit C is a true and
      8     correct copy of the emails exchanged between counsels for Defendants and
      9
     10     Plaintiff, and their staff. (See the Declaration of Counsel, ¶2-6).
     11        The Property identified in the complaint is neither owned by any of the
     12
     13
            Defendants, nor have Defendants ever been tenants at the Property. This

     14     was brought to Plaintiff’s attention on August 13. (See exhibit C for a true
     15
            and correct copy of the correspondence exchanged). Defendants were
     16
     17     unable to convince the Plaintiff that they had no involvement with the
     18
            property. Plaintiff promised to submit documents in support of his
     19
     20     contention. None was received.
     21
               Paragraph 12 of the complaint avers that the property had "no
     22
     23     designated parking spaces available for persons with disabilities;" and that
     24
            "Defendants have: a built up curb ramp that projects from the sidewalk and
     25
     26     into the access aisle ..." The allegation makes no sense in that Defendants
     27
     28

     2078                   POINTS AND AUTHORITIES TO MOTION TO DISMISS [FRCP 12(b)1]
                                                    Page 3 -
Case 2:20-cv-06639-RGK-PD Document 16-1 Filed 10/09/20 Page 6 of 10 Page ID #:76




      1     do not provide public parking. The only parking available is street parking.
      2
               Attached are the declarations of Anna Malkhasian, and Gary
      3
      4     Malkhasian in support of the within motion. Also attached are public
      5
            records indicating that the Property is owned by persons other than the
      6
      7     named Defendants. Defendants respectfully request that they be judicially
      8     noticed and that the action be dismissed with prejudice as to the named
      9
     10     defendants.
     11
     12
               III. ARGUMENT
     13
     14        A. Defendants Bring a Factual Attack Under Rule 12(b)(1)
     15
               Article III standing must be demonstrated at the successive stages of the
     16
     17     litigation. “[F]ederal courts are required sua sponte to examine
     18
            jurisdictional issues such as standing." Bernhardt v. County of Los Angeles,
     19
     20     279 F.3d 862, 868 (9th Cir. 2002); United States v. Hays, 515 U.S. 737,
     21
            742, (1995). The existence of Article III standing is not subject to waiver.
     22
     23     Hays, 515 U.S., at 742. It must be demonstrated "at the successive stages
     24
            of the litigation," Lujan v. Defenders of Wildlife, 504 U.S. 555, 561, and
     25
     26     "[i]f the court determines at any time that it lacks subject-matter
     27     jurisdiction, the court must dismiss the action," Fed. R. Civ. P. 12(h)(3).
     28

     2078                   POINTS AND AUTHORITIES TO MOTION TO DISMISS [FRCP 12(b)1]
                                                    Page 4 -
Case 2:20-cv-06639-RGK-PD Document 16-1 Filed 10/09/20 Page 7 of 10 Page ID #:77




      1     "[E]very federal appellate court has a special obligation to 'satisfy itself not
      2
            only of its own jurisdiction, but also that of the lower courts in a cause
      3
      4     under review.'" Bender v. Williamsport Area Sch. Dist., 475 U.S. 534, 541
      5
            (1986).
      6
      7        The Supreme Court has developed a three-part test for standing. Lujan
      8     v. Defenders of Wildlife, 504 U.S. 555, 560-61, 119 L. Ed. 2d 351, 112 S.
      9
     10     Ct. 2130 (1992). First, the plaintiff must have suffered an "injury-in-fact."
     11     This consists of an invasion of a legally-protected interest which is (a)
     12
     13
            concrete and particularized and (b) actual or imminent, not conjectural or

     14     hypothetical. Second, there must be a causal connection between the injury
     15
            and the conduct serving as the basis of the lawsuit. Third, it must be likely,
     16
     17     as opposed to merely speculative, that the injury will be redressed by a
     18
            favorable decision.
     19
     20        Here, there is no causal connection between the injury and the conduct
     21
            serving as the basis of the lawsuit.
     22
     23
     24
               B. A Factual Attack Under Rule 12(b)(1) Allows District Courts to
     25
     26     Review Evidence
     27
     28

     2078                   POINTS AND AUTHORITIES TO MOTION TO DISMISS [FRCP 12(b)1]
                                                    Page 5 -
Case 2:20-cv-06639-RGK-PD Document 16-1 Filed 10/09/20 Page 8 of 10 Page ID #:78




      1        In a factual attack under Rule 12(b)(1), courts "need not presume the
      2
            truthfulness of the plaintiffs' allegations." White v. Lee, 227 F.3d 1214,
      3
      4     1242 (9th Cir. 2000). Instead, a factual attack under Rule 12(b)(1) allows
      5
            district courts to look beyond "the face of the pleadings, [and] review any
      6
      7     evidence, such as affidavits and testimony, to resolve factual disputes
      8     concerning the existence of jurisdiction." McCarthy v. United States, 850
      9
     10     F.2d 558, 560 (9th Cir. 1988). Motions to dismiss for lack of subject matter
     11     jurisdiction "may be made as a speaking motion attacking the existence of
     12
            subject matter jurisdiction without converting the motion into a motion for
     13
     14     summary judgment." Trentacosta v. Frontier Pac. Aircraft Indus., Inc.,
     15
            813 F.2d 1553, 1558 (9th Cir. 1987) (citations and internal quotations
     16
     17     omitted).
     18
               "[W]hen 'ruling on a jurisdictional motion involving factual issues
     19
     20     which also go to the merits, the trial court should employ the standard
     21
            applicable to a motion for summary judgment.'" Id. (quoting Augustine v.
     22
     23     United States, 704 F.2d 1074, 1077 (9th Cir. 1983)). "Under this standard,
     24
            'the moving party should prevail only if the material jurisdictional facts are
     25
     26     not in dispute and the moving party is entitled to prevail as a matter of
     27
     28

     2078                   POINTS AND AUTHORITIES TO MOTION TO DISMISS [FRCP 12(b)1]
                                                    Page 6 -
Case 2:20-cv-06639-RGK-PD Document 16-1 Filed 10/09/20 Page 9 of 10 Page ID #:79




      1     law." Id. (quoting Augustine, 704 F.2d at 1077); see also Leite v. Crane
      2
            Co., 749 F.3d 1117, 1121 n.3 (9th Cir. 2014) (citations omitted) ("[A]
      3
      4     court must leave the resolution of material factual disputes to the trier of
      5
            fact when the issue of subject- matter jurisdiction is intertwined with an
      6
      7     element of the merits of the plaintiff's claims."). In other words, a " [j]
      8
            urisdictional finding of genuinely disputed facts is inappropriate when the
      9
     10     jurisdictional issue and substantive issues are so intertwined that the
     11     question of jurisdiction is dependent on the resolution of factual issues
     12
     13
            going to the merits of an action." Safe Air for Everyone, 373 F.3d at 1039

     14     (citing Sun Valley Gasoline, Inc. v. Ernst Enterprises, Inc., 711 F.2d 138,
     15
            139 (9th Cir. 1983)); see also Augustine, 704 F.2d at 1077. "The question
     16
     17     of jurisdiction and the merits of an action are intertwined where 'a statute
     18
            provides the basis for both the subject matter jurisdiction of the federal
     19
     20     court and the plaintiff's substantive claim for relief'" Safe Air for Everyone,
     21
            373 F.3d at 1039 (quoting Sun Valley, 711 F.2d at 139).
     22
     23        The Court must look beyond "the face of the pleadings, [and] review
     24
            any evidence.
     25
     26        The evidence shows - unequivocally - that the named Defendants do
     27
     28

     2078                   POINTS AND AUTHORITIES TO MOTION TO DISMISS [FRCP 12(b)1]
                                                    Page 7 -
Case 2:20-cv-06639-RGK-PD Document 16-1 Filed 10/09/20 Page 10 of 10 Page ID #:80




       1     not own the subject property. The Court should employ the standard
       2
             applicable to a motion for summary judgment. With the standard applied,
       3
       4     Defendants should prevail, as the material jurisdictional facts are not in
       5
             dispute. Defendants are entitled to prevail as a matter of law. The
       6
       7     Defendants must therefore be dismissed.
       8        IV. CONCLUSION
       9
      10        For all the foregoing reasons, the Motion to Dismiss should be granted,
      11     as Bouyer has failed to allege sufficient facts establishing Article III
      12
             standing.
      13
      14        Respectfully Submitted:
      15
                Date: October 9, 2020
      16
      17                                                       __________________________
      18                                                                  Ara Sahelian, Esq.
                                                                     Attorney for Defendants
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

      2078                   POINTS AND AUTHORITIES TO MOTION TO DISMISS [FRCP 12(b)1]
                                                     Page 8 -
